DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment received 01/18/2022 has been entered. 

Claims 1-36 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 42-45, 49-52, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fuetterling (US 20190035138 A1) in view of Stanard (US 20190057539 A1), and further in view of Liktor (US 20170287100 A1).
Regarding to claim 37, Fuetterling discloses an apparatus (Fig. 2; [0036]: a corresponding apparatus 10; the apparatus 10 executes the method introduced in connection with FIG. 1c; [0037]: a single processor operation; [0039]: a maximal number of nodes within the subset of nodes are defined by the single processor instruction; [0065]: the apparatus 10 of FIG. 2 obtains information related to the tree structure and the ordering information for the tree structure; [0067]: the processor 16 is a Central Processing Unit of a computer system; CPU; [0092]: CPUs and GPUs) comprising: 
a bounding volume hierarchy (BVH) generator to construct a BVH ([0040]: a bounding volume hierarchy, i.e. BVH; [0091]: a bounding volume hierarchy, i.e. BVH, is a structure; Fig. 4A; [0106]: construct a multi-branching BVH either natively or by collapsing an existing binary BVH) comprising a plurality of hierarchically arranged nodes including a plurality of internal nodes and a plurality of non-internal nodes ([0040]: the tree structure comprises a plurality of nodes; a parent node is parent to a child node within the tree structure; tree structure includes internal nodes and non-internal nodes; [0091]: BVH), wherein each internal node comprises a root node or a child node to either the root node or another internal node ([0040]: a root node of the tree structure; parent node is parent to a child node within the tree structure;  Fig. 4A; [0106]: a multi-branching BVH may be constructed either natively or by collapsing an existing binary BVH; the root node and inner nodes;
    PNG
    media_image1.png
    381
    408
    media_image1.png
    Greyscale
 [0107]: the inner nodes 402 of the treelet;  ); 
a first storage region to store a first plurality of the internal nodes and a first plurality of the non-internal nodes (Fig. 1B; [0037]: copy 130 the subset of nodes of the tree structure from a first memory region to a second memory region; the subset of nodes of the tree structure includes internal nodes and non-internal nodes; the subset of nodes of the tree structure are stored within the second memory region in the desired order; [0046]: the subset of nodes are stored within the second memory region according to the desired order); 
a second storage region to store a second plurality of the internal nodes and a second plurality of the non-internal nodes (Fig. 1b; [0051]: copy 160 the one or more nodes from the second memory region to a third memory region; the one or more nodes are stored adjacently  within the third memory region; [0107]: this array is stored on the stack 430 in step D 428 with the next node to be traversed on top; the third memory region is the stack.); 
non-internal node priority selection circuitry to prioritize one of the first and the second non-internal node ([0039]: the single processor; the tree structure with child nodes and non-internal nodes is traversed and prioritized using a depth-first manner; [0041]: the nodes of the tree structure include non-internal node; prioritize and order the nodes of the tree structure; [0042]: define an ordering permutation of the subset of nodes, i.e. priority; [0057]: nodes are put on the stack based on the desired order, i.e. priority; the ordered traversal of the tree structure include non-internal node; choose predetermined ordering parameters; the nodes are put on the stack in inverse order; Fig. 1B; [0111]: the single processor operation choose and select the one or more nodes); 
internal node priority selection circuitry to prioritize one of the first and the second internal nodes ([0039]: the single processor; the tree structure with root and internal nodes is traversed and prioritized using a breadth-first manner; [0040]: if a parent node is parent to a child node within the tree structure, the bounding box of the node may comprise the bounding box of the child node; [0057]: internal nodes are prioritized and put on the stack based on the desired order of the ordered traversal of the tree structure; choose predetermined ordering parameters; Fig. 1B; [0116]: the single processor operation choose 140 the one or more nodes); and 
traversal circuitry to perform ray traversal and/or intersection operations using the prioritized internal and non-internal nodes in the ray tracing cache ([0018]: the desired ordering of the ordered traversal is with respect to a direction of the ray; [0041]: order the nodes of the tree structure and/or of the subset of nodes are to be processed; [0043]: the desired order of the ordered traversal of the tree structure; [0048]: the desired ordering of the ordered traversal is with respect to a directional query; [0050]: the desired ordering of the ordered traversal may be with respect to a direction of the ray of the raytracing application; [0057]: select 170 one or more subsets of nodes to be processed from the tree structure based on the one or more chosen nodes and repeating the method by successively using the one or more subsets of nodes to be processed as the subset of nodes; Fig. 1C; [0058]: traverse 220 the tree structure using the method for an ordered traversal of a tree structure; the desired ordering of the ordered traversal is with respect to a direction of the rays; [0089]: a novel single ray traversal algorithm).
Fuetterling fails to explicitly disclose:
a first storage bank and a second storage bank; 
to request, in parallel, a first non-internal node from the first storage bank and a second non-internal node from the second storage bank, and
to request, in parallel, a first internal node from the first storage bank and a second internal node from the second storage bank, and
ray tracing cache to store the prioritized non-internal node and the prioritized internal node.
In same field of endeavor, Stanard teaches:
to request, in parallel, a first non-internal node from the first storage region and a second non-internal node from the second storage region (Fig. 1; [0027]: GPU; threads of a given SIMD unit execute the same code in lockstep on different data; parallelly access the local memory; [0028]: non-divergent parallel traversal of a BVH;  Fig. 3; [0049]: enclose all of the leaf nodes; [0052]: BVH traversal can be performed in parallel for a group of n rays; the n threads can all execute code for leaf processing operations in parallel for the n rays; Fig. 4; [0062]: each of the n threads requests nodes and traverses the BVH to determine an intersection; Fig. 5; [0068]:  the thread determines whether the given node is a leaf node), and
to request, in parallel, a first internal node from the first storage region and a second internal node from the second storage region ([0021]: multiple data graphics processing unit;  GPU; the parallel BVH traversal operations;  [0036]: implement one or more innovations for non-divergent parallel traversal of a BVH; Fig. 3; [0050]: encloses child nodes of the non-leaf node and internal node; [0051]: the ray is tested against the bounding volumes for the respective child nodes of the root node; [0052]: BVH traversal can be performed in parallel for a group of n rays; the n threads can all execute code for BVH traversal operations in parallel for the n rays; Fig. 4; [0062]: each of the n threads requests nodes and traverses  the BVH to determine an intersection;  Fig. 3; [0050]: the root node (310) has non-leaf nodes; Fig. 5; [0070]:  the thread pushes node indices for left and right child nodes of the given node on a stack.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuetterling to include to request, in parallel, a first non-internal node from the first storage region and a second non-internal node from the second storage region; to request, in parallel, a first internal node from the first storage region and a second internal node from the second storage region as taught by Stanard. The motivation for doing so would have been to dramatically improve the speed of BVH traversal; to improve the overall speed of the BVH traversal; to execute parallel BVH traversal operations for the same rays; to implement one or more innovations for non-divergent parallel traversal of a BVH as taught by Stanard in paragraphs [0010-0011], [0022], and [0036]. 
Fuetterling in view of Stanard fails to explicitly disclose:
a first storage bank and a second storage bank;
ray tracing cache to store the prioritized non-internal node and the prioritized internal node.
In same field of endeavor, Liktor teaches:
a first storage bank and a second storage bank (Fig. 4; [0058]:  a banked L1 cache includes first storage bank, second storage bank, and K storage bank as illustrated in Fig. 4; L1 cache bank 46; introducing more banks; 
    PNG
    media_image2.png
    499
    744
    media_image2.png
    Greyscale
);
ray tracing cache to store the prioritized non-internal node and the prioritized internal node ([0004]: Depth-first layout (DFL) is the most commonly used node ordering for ray tracing; [0026]: the data is kept compressed in the cache; [0031]: seven nodes A, B, E, C, G, N and O, more may be loaded due to the cache line size; [0038]: ray tracing; [0043]: Glue nodes stay within the same cache line as their parent; Fig. 18; [0146]: vertex, image, and texture data are stored in the one or more cache).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Fuetterling and Stanard to include a first storage bank and a second storage bank; ray tracing cache to store the prioritized non-internal node and the prioritized internal node as taught by Liktor. The motivation for doing so would have been to keep the data in the cache; to store vertex, image, and texture data in the one or more cache as taught by Liktor in paragraphs [0026] and [0146].

Regarding to claim 38, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 37, wherein non-internal nodes comprise nodes that are not internal nodes (Fuetterling; [0018]:  Leaf nodes among the chosen one or more nodes are added to a plurality of intersecting leaf nodes; Fig. 1c; [0058]: add leaf nodes among the chosen one or more nodes to a plurality of intersecting leaf nodes; Fig. 4A; [0106]: a node cluster and leaf nodes).

Regarding to claim 42, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 37, wherein each of the hierarchically arranged nodes of the BVH comprises a primitive (Fuetterling; [0106]: the primitives at the leaves are packed into clusters to facilitate vectorized intersection tests; [0120]: Intersect the ray with the leaf primitives; the one or more nodes are leaf nodes within the tree structure); [0136]: Primitives in the leaf nodes are packed into primitive clusters with four primitives per cluster).

Regarding to claim 43, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 37, a data present (DP) bit of each entry in the first and second storage banks associated with the requested first and second internal and non-internal nodes are reset responsive to the requests (Fuetterling; [0052]: generate a bit vector indicating whether the nodes of the subset of nodes are chosen; [0055]:  generating a bit vector based on the selection of the one or more nodes; each node of the subset of nodes is represented by a bit within the bit vector, and wherein a first value (e.g. a 1) set for that bit may indicate that the associated node is chosen).

Regarding to claim 44, Fuetterling discloses  a method (Fig. 2; [0036]: a corresponding apparatus 10; the apparatus 10 executes the method introduced in connection with FIG. 1c; [0037]: a single processor operation; [0039]: a maximal number of nodes within the subset of nodes are defined by the single processor instruction; [0065]: the apparatus 10 of FIG. 2 obtains information related to the tree structure and the ordering information for the tree structure; [0067]: the processor 16 is a Central Processing Unit of a computer system; CPU; [0092]: CPUs and GPUs) comprising: 
The rest claim limitations are similar to claim limitations recited in claim 37. Therefore, same rational used to reject claim 37 is also used to reject claim 44. 

Regarding to claim 45, the claim limitations are similar to claim limitations recited in claim 38. Therefore, same rational used to reject claim 38 is also used to reject claim 45. 

Regarding to claim 49, claim limitations are similar to claim limitations recited in claim 42. Therefore, same rational used to reject claim 42 is also used to reject claim 49.
Regarding to claim 50, claim limitations are similar to claim limitations recited in claim 43. Therefore, same rational used to reject claim 43 is also used to reject claim 50.

Regarding to claim 51, Fuetterling discloses a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform operations of (Fig. 2; [0036]: a corresponding apparatus 10; the apparatus 10 executes the method introduced in connection with FIG. 1c; [0037]: a single processor operation; [0039]: a maximal number of nodes within the subset of nodes are defined by the single processor instruction; [0065]: the apparatus 10 of FIG. 2 obtains information related to the tree structure and the ordering information for the tree structure; [0067]: the processor 16 is a Central Processing Unit of a computer system; CPU; [0092]: CPUs and GPUs; [0170]: read only memory (ROM) for storing software; random access memory): 
The rest claim limitations are similar to claim limitations recited in claim 37. Therefore, same rational used to reject claim 37 is also used to reject claim 44.

Regarding to claim 52, the claim limitations are similar to claim limitations recited in claim 38. Therefore, same rational used to reject claim 38 is also used to reject claim 42.

Regarding to claim 56, claim limitations are similar to claim limitations recited in claim 42. Therefore, same rational used to reject claim 42 is also used to reject claim 42.

Regarding to claim 57,  claim limitations are similar to claim limitations recited in claim 43. Therefore, same rational used to reject claim 43 is also used to reject claim 57.

Claims 39-41, 46-48, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fuetterling (US 20190035138 A1) in view of Stanard (US 20190057539 A1), in view of Liktor (US 20170287100 A1), and further in view of Laine (US 20160071313 A1).
Regarding to claim 39, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 38, 
Fuetterling in view of Stanard and Liktor fails to explicitly disclose wherein the prioritized non-internal node and the prioritized internal node are from different storage banks.
In same field of endeavor, Laine teaches wherein the prioritized non-internal node and the prioritized internal node are from different storage banks ([0028]:  one or more child nodes and leaf nodes are associated with a subset of data within the data set; [0030]: a queue and the local stack are different; If the element is a leaf node, then the data associated with the leaf node may be stored in a queue to be processed further; if the element is an internal node of the compression block data structure, then the child nodes of the element are pushed onto the local stack data structure; [0081]: the queue includes 32 slots for storing a number of identifiers for query data structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuetterling in view of Stanard and Liktor to include wherein the prioritized non-internal node and the prioritized internal node are from different storage banks as taught by Laine. The motivation for doing so would have been to  store the data associated with the leaf node in a queue; to push the child nodes of the element onto the local stack data structure as taught by Laine in paragraphs [0028] and [0030].

Regarding to claim 40, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 39, wherein when the first non-internal node is prioritized over the second non-internal node, then the second internal node is prioritized over the first internal node (Fuetterling; [0039]: the tree structure may be traversed using a depth-first manner; [0041]: the nodes of the tree structure include non-internal node; prioritize and order the nodes of the tree structure; [0057]: internal nodes are prioritized and put on the stack based on the desired order of the ordered traversal of the tree structure; choose predetermined ordering parameters; [0063]:  a depth-first).

Regarding to claim 41, Fuetterling in view of Stanard and Liktor discloses the apparatus of claim 39, wherein when the second non-internal node is prioritized over the first non-internal node, then the first internal node is prioritized over the second internal node (Fuetterling; [0041]: the nodes of the tree structure include non-internal node; prioritize and order the nodes of the tree structure; [0057]: internal nodes are prioritized and put on the stack based on the desired order of the ordered traversal of the tree structure; choose predetermined ordering parameters;  [0063]: a breadth-first manner; [0104]: after the stack pop, ray traversal may continue with inner node traversal; [0107]: this array may be stored on the stack 430 in step D 428 with the next node to be traversed on top; the third memory region may be the stack).

Regarding to claim 46, the claim limitations are similar to claim limitations recited in claim 39. Therefore, same rational used to reject claim 39 is also used to reject claim 46. 

Regarding to claim 47, the claim limitations are similar to claim limitations recited in claim 40. Therefore, same rational used to reject claim 40 is also used to reject claim 47

Regarding to claim 48, the claim limitations are similar to claim limitations recited in claim 41. Therefore, same rational used to reject claim 41 is also used to reject claim 48.

Regarding to claim 53, the claim limitations are similar to claim limitations recited in claim 39. Therefore, same rational used to reject claim 39 is also used to reject claim 53. 

Regarding to claim 54, the claim limitations are similar to claim limitations recited in claim 40. Therefore, same rational used to reject claim 40 is also used to reject claim 54.

Regarding to claim 55, the claim limitations are similar to claim limitations recited in claim 41. Therefore, same rational used to reject claim 41 is also used to reject claim 55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616